DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-20, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (9,220,492) in view of Morency et al. (2003/0149447), and further in view of Kaplan et al. (7,056,331).  Cohen et al. disclose the invention substantially as claimed.  Cohen et al. disclose , at least in figures 1, 5, and 9-12 and col. 2, line 62 to col. 3, line 13; col. 4, lines 8-26; and col. 6, lines 35-63; a method for closing an opening in tissue, the method comprising: advancing a first needle (22) through tissue; advancing a suture (321) through the tissue (e.g., at 24a, as shown in fig. 9) to position a plurality of pre-tied anchors (340), spaced apart along a length of the suture, between a first end to a second end of the suture; and tensioning the suture to pull opposing edges (24a, 24b) of the tissue together and engage the plurality of pre-tied anchors against a distal surface of the tissue, within a needle tract through the tissue, and against a proximal surface of the tissue on anterior and posterior sides of .
Cohen et al. also disclose a method for closing an opening in tissue, the method comprising: advancing a first needle (22); advancing a suture (321) through the tissue to position a pre-tied end-anchor (340) adjacent a proximal outer surface of the tissue, the suture comprising the pre-tied end-anchor at a first end and a plurality of pre-tied intermediate anchors (additional elements 340) spaced apart along a length of the suture from the first end to the second end; and tensioning the suture to pull opposing edges (24a, 24b) of the tissue together and engage the plurality of pre-tied intermediate anchors against a distal surface of the tissue, within a needle penetration through the tissue, and against the proximal surface of the tissue on an opposite side of the opening from the pre-tied end anchor, the engagement of the plurality of pre-tied intermediate anchors with the tissue preventing pulling of the second end of the suture through the needle penetration; and wherein the plurality of pre-tied intermediate anchors are symmetrically (i.e., evenly) spaced on the suture.
However, Cohen et al. do not explicitly disclose advancing a second needle through tissue.  Nevertheless, Cohen et al disclose, in col. 3, lines 10-13, that a second needle may be attached to the suture.  Morency et al. teach, in figure 6 and paragraph 
However, Cohen et al. in view of Morency et al. do not explicitly disclose that the first needle and the second needle are also advanced through a vessel wall, wherein the suture is also tensioned against a proximal surface of the vessel wall. Nevertheless, Cohen et al. disclose, in col. 2, lines 65-67, that the suture may be utilized in “various wound closure techniques and tissue connection procedures, including…general wound closure, cardiovascular…and combinations thereof.”  Kaplan et al. teach, in figures 51 and 52 and col. 27, lines 21-35; a wound closure technique or method that includes the advancement of a suture (40) through tissue (70, 64) and through a vessel (114) wall.  Thus, the method of Kaplan et al. is a wound closure technique that involves a combination of “general wound closure” and “cardiovascular [wound closure],” as suggested by Cohen et al. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Kaplan et al., to modify the method of Cohen et al. in view of Morency et al., so that the first needle and the second needle are also advanced through a vessel wall, wherein the suture is also tensioned against a proximal surface of the vessel wall.  Such a modification would not only close an opening in tissue, it would also close an opening in a blood vessel should such a wound occur with a wound in tissue.
In re Aller 105 USPQ 233.
Also, Cohen et al. in view of Morency et al. and Kaplan et al. do not explicitly disclose that the tension in the suture is from about 6 Newtons to about 13 Newtons; and that each of the plurality of pre-tied anchors frictionally engage the tissue, such that a combined force of friction proved by the plurality of pre-tied anchors is about 2 Newtons to about 6 Newtons.  Nevertheless, Cohen et al. disclose, in col. 6, lines 43-.
Claims 1, 6-11, 16, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Morency et al. (2003/0149447) in view of Kolster (7,582,105), and further in view of Kaplan et al. (7,056,331).  Morency et al. disclose the invention substantially as claimed.  Morency et al. disclose, at least in figures 5 and 6 and paragraph [0049]; a method for closing an opening in tissue (202), the method comprising: advancing a first needle (110) and a second needle (111) through tissue; advancing a suture (100) through the tissue to position a plurality of anchors (102), spaced apart along a length of the suture, between a first end to a second end of the suture; and tensioning the suture to pull opposing edges of the tissue together and engage the plurality of anchors against a distal surface of the tissue, within a needle tract through the tissue, and against a proximal surface of the tissue on anterior and posterior sides of the opening, the engagement of the plurality of anchors (106) with the tissue preventing pulling of the second end of the suture through the needle tract without tails of the suture being tied in a knot; wherein the plurality of anchors comprises a first group of anchors (102) and a second group of pre-tied anchors (106), the first .
Morency et al. also disclose a method for closing an opening in tissue (202), the method comprising: advancing a first needle (110) and a second needle (111) through tissue; advancing a suture  (100) through the tissue to position an anchor (102) adjacent a proximal outer surface of the tissue, the suture comprising the anchor at a first end and a plurality of intermediate anchors  (102 and 106) spaced apart along a length of the suture from the first end to the second end; and tensioning the suture to pull opposing edges of the tissue together and engage the plurality of  intermediate anchors against a distal surface of the tissue, within a needle penetration through the tissue, and against the proximal surface of the tissue on an opposite side of the opening from the anchor, the engagement of the plurality of intermediate anchors with the tissue preventing pulling of the second end of the suture through the needle penetration; wherein the plurality of intermediate anchors comprises a first group of intermediate anchors (102) and a second group of intermediate anchors (106), the first group and the second group being separated by a distance greater than a distance between adjacent pre-tied intermediate anchors within each of the first group and the second group.
However, Morency et al. do not explicitly disclose advancing a suture through the tissue to position a plurality of pre-tied anchors; tensioning the suture to pull opposing edges of the tissue together and engage the plurality of pre-tied anchors against a distal surface of the tissue, within a needle tract through the tissue, and against a proximal surface of the tissue on anterior and posterior sides of the opening, the engagement of the plurality of pre-tied anchors with the tissue preventing pulling of the second end of 
Kolster teaches, at least in figures 18-21 and col. 9, line 44 to col. 10, line 46; advancing a suture through the tissue to position a plurality of pre-tied anchors (e.g., 221-230); tensioning the suture to pull opposing edges of the tissue together and engage the plurality of pre-tied anchors against a distal surface of the tissue, within a needle tract through the tissue, and against a proximal surface of the tissue on anterior and posterior sides of the opening, the engagement of the plurality of pre-tied anchors with the tissue preventing pulling of the second end of the suture through the needle tract; wherein the plurality of pre-tied anchors comprises a first group of pre-tied anchors and a second group of pre-tied anchors, the first group (e.g., 221-230, as shown in fig. 19) and the second group (e.g., 241-250) being separated by a distance greater than a distance between adjacent pre-tied anchors within each of the first group and the second group; wherein the suture comprises a pre-formed tissue engaging structure (e.g., 211-220) that resist movement of the suture; wherein the pre-formed tissue engaging structure  (e.g., 272) comprises a heat-formed structure (e.g., 273, 
However, Morency et al. in view of Kolster do not explicitly disclose that the first needle and the second needle are also advanced through a vessel wall, wherein the suture is also tensioned against a proximal surface of the vessel wall. Kaplan et al. teach, in figures 51 and 52 and col. 27, lines 21-35; a wound closure technique or method that includes the advancement of a suture (40) through tissue (70, 64) and through a vessel (114) wall.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, in view of Kaplan et al., to modify the method of Morency et al. in view of Kaplan et al., so that the first needle and the second needle are also advanced through a vessel wall, wherein .

Claim 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Morency (2003/0149447) in view of Kolster (7,582,105) and Kaplan et al. (7,056,331), and further in view of Modesitt et al. (6,136,010).  Morency et al. in view of Kolster and Kaplan et al. disclose the invention substantially as claimed, but does not explicitly disclose that advancing the suture comprises moving the suture through a guide bearing from a posterior side to an anterior side of the opening; wherein the second end of the suture passes from the posterior side to the anterior side, the second end comprising a cuff-engaging tip; wherein the method further comprises advancing the first needle into a first cuff and the second needle into a second cuff, each of the first cuff and the second cuff being supported by a tissue stabilizing foot; and wherein a second suture extends from the first cuff and the second cuff.  Modesitt teaches, at least in figures 11A-11E and col. 10, line 18 to col. 11, line 21; advancing a suture (34) comprising moving the suture through a guide bearing (a portion of foot 24 or a portion of the distal end of probe 70 that supports foot 24, as shown in fig. 11D) from a posterior side to an anterior side of an opening; wherein the second end of the suture passes from the posterior side to the anterior side, the second end comprising a cuff-engaging tip (78); wherein the method further comprises advancing a first needle (38’) into a first cuff (52) and a second needle (38) into a second cuff (52), each of the first cuff and the second cuff being supported by a tissue stabilizing foot (24); and wherein a second .

Response to Amendment
Applicant’s arguments with respect to claims 1-32 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771